DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 10/05/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2021 and 04/29/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1, 14, and 18, these independent claims recite the limitation, “determining a current geolocation of an agent within an environment”, which under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (with or without the aid of pen and paper), but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the claims recite the limitation “generating an embedding of the obtained historical data” which under its broadest reasonable interpretation, covers a mathematical relationship of data conversion(s) into matrix form. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite at least one abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim(s) only recite(s) additional elements – using “a computer system and non-transitory computer readable medium” (recited in independent claims 14 and 18). The computing is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer elements. The claim(s) also recite(s) the additional elements – “obtaining historical data…” and “providing the embedding as an input to a policy decision-making system that selects actions to be performed by the agent”. The obtaining of historical data, under its broadest reasonable interpretation, covers extra-solution activity, namely, pre-solution activity in the form of mere data gathering. The providing of the embedding to a system under its broadest reasonable interpretation, covers extra-solution activity, namely, post-solution activity in the form of outputting and inputting the data. It has been held that limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea, see MPEP 2106.05.
	The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to the integration of the abstract idea into a practical application – the additional elements of using a computer system and non-transitory computer readable medium, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer elements do not provide an inventive concept. Further, the above recited insignificant extra-solution activities, under broadest reasonable interpretation, interpreted as a form of data gathering and inputting and outputting data are well-understood, routine, and conventional activities in the field of art, as also exemplified by the cited prior art in the 35 USC § 102 and 103 rejections. Thus, the independent claims are not patent eligible.
	Dependent claims 2-13 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed towards additional aspects of the judicial exception that, while further define the judicial exception, do not integrate the judicial exception into a practical application. 
	Specifically, claim 2 recites “wherein the current geolocation is a specific voxel in a voxel grid imposed on the environment” which further defines the geolocation but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 3 recites “wherein the geolocations in a vicinity of the current geolocation include the specific voxel and a set of surrounding voxels that surround the specific voxel” which further defines the geolocation but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 4 recites “wherein the agent is an autonomous vehicle”. The autonomous vehicle only serves as a generic link to a particular technological environment.
Claim 5 recites “wherein the agent is a simulated agent used in a simulated version of the environment”. The “simulations” are claimed at a high level of generality which serves to further define the agent but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 6 recites “wherein the policy decision-making system is an optimization-based planner”. The “optimization” is claimed at a high level of generality, which serves to further define the system but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 7 recites “wherein the policy decision-making system is a machine- learned neural network planner”. The “machine-learned neural network” is claimed at a high level of generality, which serves to further define the system but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 8 recites “wherein generating the embedding comprises: computing statistics from the observations in the obtained historical data; and generating the embedding from the computed statistics” which further defines the mathematical concept of embedding but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 9 recites “processing the obtained historical data […], combining each historical data embedding […]; and combining the geolocation embeddings to generate the embedding” which further defines the extra-solution activities and the embedding but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 10 recites “providing the embedding of the historical data as an input to a discriminator of the policy decision-making system”. The discriminator is claimed at a high level of generality, and as such only serves to further define the extra-solution activities but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 11 recites “wherein each observation in the historical data for each geolocation identifies that the geolocation was encountered by a vehicle and whether an object was detected in the geolocation by the sensors of the vehicle” which further defines the geolocation but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 12 recites “wherein when an object was detected in the geolocation by the sensors of the vehicle, the observation identifies one or more properties of the detected object, wherein the one or more properties comprise one or more of: a velocity of the object, an acceleration of the object, a heading of the object, an object type of the object, a size of the object, or curvature information of the object” which further defines the geolocation but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 13 recites “wherein obtaining the historical data comprises obtaining only historical data that was generated when one or more properties of a state of the environment match properties of a current state of the environment when the agent is in the current geolocation” which further defines the historical data but is not integrated into a practical application, nor does it include additional elements that are sufficient to amount to significantly more than the judicial exception.
Therefore, dependent claims 2-13 are not patent eligible for the above reasons and under the same rationale as provided for the rejections of the independent claims. Similarly, dependent claims 15-17, and 19-20 are not patent eligible for the same reasons as the above dependent claims and under the same rationale as provided for the rejections of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 11-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan (US 20190156150 A1) and herein after will be referred to as Krishnan.

Regarding claim 1, Krishnan discloses a method comprising: 
determining a current geolocation of an agent within an environment (Fig. 22 vehicle’s outside environment sensors 2210 comprising GPS 2217 is used to obtain geolocation of the vehicle; Fig. 24 shows embedding of geolocation including time obtained from the sensors in the form of a signature 2400; [0137] In the scenarios of FIGS. 16-20, time and geolocation stamps are gathered along with sensor data of FIG. 22); 
obtaining historical data for geolocations in a vicinity of the current geolocation of the agent from a database that maintains historical data for a plurality of geolocations within the environment ([0060] FIG. 33 shows an array that stores scores of multiple subjects on multiple paths under the same conditions; [0139] This data can be mapped onto to a segment along with geolocation. A database of such information for each segment can be built; [0186] Time and geolocation are the timestamp and GPS location, SN is the subject number, CN is the condition number, SGN and PN are the segment and path numbers).
In Krishnan, Examiner interprets the stored array data from previous time stamps as “historical data”.
the historical data for each geolocation comprising observations generated at least in part from sensor readings of the geolocation captured by vehicles navigating through the environment ([0145] When AVs (semi or full) are operating on roads, they continuously monitor road-facing video. The video is examined and features extracted in real-time, the extracted features including nomenclature and categorization information; [0186] At every time t, environmental sensor data captured; [0292] There are a multiplicity of subjects and paths in FIG. 33, wherein each subject traverses each path); 
generating an embedding of the obtained historical data ([0154] The storage is not as a video segment or still-image frame(s), but as feature nomenclature, properties, classification/categorization, geolocation, time/date […] The signature will also have data related to vehicle inside and outside sensors, and human sensors as discussed in FIG. 22 and FIG. 24 and corresponding text; supported by [0186]); 
Examiner interprets the limitation “embedding” as “an ordered collection of numeric values, e.g., a vector or matrix of floating point or other numeric values, that represents an input” (as quoted from the specification para. [0041] of Applicant’s published application).
and providing the embedding as an input to a policy decision-making system that selects actions to be performed by the agent (Fig. 26b extract signature, training: update driving software; [0139] This can be used to make improvements in AV software so that the software becomes more alert (and possibly slow down the vehicle and/or use different types of sensors) in these locations).
The Examiner interprets in Krishnan, the AV software corresponds to “a policy decision-making system”.

Regarding claim 4, Krishnan teaches the method of claim 1.
Krishnan also teaches wherein the agent is an autonomous vehicle ([0271] The subject operating the vehicle can be humans, or autonomous vehicle software based systems (that is, software that runs an autonomous vehicle).

Regarding claim 5, Krishnan teaches the method of claim 1.
Krishnan also teaches wherein the agent is a simulated agent used in a simulated version of the environment ([0263] Vehicles can be real (physical) vehicles (real vehicles: RWs) or virtual vehicles (VVs), both of which can also be driven remotely, for example, over the internet; [0265] software can include autonomous vehicle software (that is, software that runs an autonomous vehicle), or software that runs a virtual vehicle, or simulation software; [0296] In an embodiment, virtual worlds (VW) are provided as segments and paths […] These VWs can be traversed by virtual vehicles (VV) operated by humans or by AV software).

Regarding claim 8, Krishnan, as modified, teaches the method of claim 7.
Krishnan also teaches wherein generating the embedding comprises: computing statistics from the observations in the obtained historical data; and generating the embedding from the computed statistics ([0143] Signatures from multiple instances of such ambulance appearances from different subject drivers can be used to form an averaged scenario signature (including sound and light signatures) and AV response to an approaching ambulance; [0310] a statistical method (incorporating standard deviations, mean, mode, average, or RMS values) can be applied to the responses and used to train AVs).

Regarding claim 11, Krishnan teaches the method of claim 1.
Krishnan also teaches wherein each observation in the historical data for each geolocation identifies that the geolocation was encountered by a vehicle and whether an object was detected in the geolocation by the sensors of the vehicle (Figs. 33-36 shows matrices storing the geolocations and subject; also data regarding what types of object were encountered (for example, unaccompanied children and kangaroos) are stored – [0144] this signature is captured and processed, and then filed in an “unaccompanied child approaching road” sub-category under main category “Child” (2502 as listed in FIG. 25; [0185] SIGFEAT contains the features that were extracted during this signature, for example: very young child, small dog, large dog, adult accompanying child, leash, kangaroo, maintenance vehicle. These are not images of these features, but their nomenclature, classification, categorization. SIGFEAT is an array, also includes the relative criticality value of these features in braces).

Regarding claim 12, Krishnan teaches the method of claim 11.
Krishan also teaches wherein when an object was detected in the geolocation by the sensors of the vehicle, the observation identifies one or more properties of the detected object, wherein the one or more properties comprise one or more of: a velocity of the object, an acceleration of the object, a heading of the object, an object type of the object, a size of the object, or curvature information of the object ([0185] SIGFEAT contains the features that were extracted during this signature, for example: very young child, small dog, large dog, adult accompanying child, leash, kangaroo, maintenance vehicle. These are not images of these features, but their nomenclature, classification, categorization. SIGFEAT is an array, also includes the relative criticality value of these features in braces).

Regarding claim 14, Krishnan discloses a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising ([0135] processing units): 
determining a current geolocation of an agent within an environment (Fig. 22 vehicle’s outside environment sensors 2210 comprising GPS 2217 is used to obtain geolocation of the vehicle; Fig. 24 shows embedding of geolocation including time obtained from the sensors in the form of a signature 2400; [0137] In the scenarios of FIGS. 16-20, time and geolocation stamps are gathered along with sensor data of FIG. 22); 
obtaining historical data for geolocations in a vicinity of the current geolocation of the agent from a database that maintains historical data for a plurality of geolocations within the environment ([0060] FIG. 33 shows an array that stores scores of multiple subjects on multiple paths under the same conditions; [0139] This data can be mapped onto to a segment along with geolocation. A database of such information for each segment can be built; [0186] Time and geolocation are the timestamp and GPS location, SN is the subject number, CN is the condition number, SGN and PN are the segment and path numbers).
In Krishnan, Examiner interprets the stored array data from previous time stamps as “historical data”.
the historical data for each geolocation comprising observations generated at least in part from sensor readings of the geolocation captured by vehicles navigating through the environment ([0145] When AVs (semi or full) are operating on roads, they continuously monitor road-facing video. The video is examined and features extracted in real-time, the extracted features including nomenclature and categorization information; [0186] At every time t, environmental sensor data captured; [0292] There are a multiplicity of subjects and paths in FIG. 33, wherein each subject traverses each path); 
generating an embedding of the obtained historical data ([0154] The storage is not as a video segment or still-image frame(s), but as feature nomenclature, properties, classification/categorization, geolocation, time/date […] The signature will also have data related to vehicle inside and outside sensors, and human sensors as discussed in FIG. 22 and FIG. 24 and corresponding text; supported by [0186]); 
Examiner interprets the limitation “embedding” as “an ordered collection of numeric values, e.g., a vector or matrix of floating point or other numeric values, that represents an input” (as quoted from the specification para. [0041] of Applicant’s published application).
and providing the embedding as an input to a policy decision-making system that selects actions to be performed by the agent (Fig. 26b extract signature, training: update driving software; [0139] This can be used to make improvements in AV software so that the software becomes more alert (and possibly slow down the vehicle and/or use different types of sensors) in these locations).
The Examiner interprets in Krishnan, the AV software corresponds to “a policy decision-making system”.

Regarding claim 18, Krishnan discloses one or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers cause the plurality of computers to perform operations comprising ([0135] processing units; [0277] computer-based program): 
determining a current geolocation of an agent within an environment (Fig. 22 vehicle’s outside environment sensors 2210 comprising GPS 2217 is used to obtain geolocation of the vehicle; Fig. 24 shows embedding of geolocation including time obtained from the sensors in the form of a signature 2400; [0137] In the scenarios of FIGS. 16-20, time and geolocation stamps are gathered along with sensor data of FIG. 22); 
obtaining historical data for geolocations in a vicinity of the current geolocation of the agent from a database that maintains historical data for a plurality of geolocations within the environment ([0060] FIG. 33 shows an array that stores scores of multiple subjects on multiple paths under the same conditions; [0139] This data can be mapped onto to a segment along with geolocation. A database of such information for each segment can be built; [0186] Time and geolocation are the timestamp and GPS location, SN is the subject number, CN is the condition number, SGN and PN are the segment and path numbers).
In Krishnan, Examiner interprets the stored array data from previous time stamps as “historical data”.
the historical data for each geolocation comprising observations generated at least in part from sensor readings of the geolocation captured by vehicles navigating through the environment ([0145] When AVs (semi or full) are operating on roads, they continuously monitor road-facing video. The video is examined and features extracted in real-time, the extracted features including nomenclature and categorization information; [0186] At every time t, environmental sensor data captured; [0292] There are a multiplicity of subjects and paths in FIG. 33, wherein each subject traverses each path); 
generating an embedding of the obtained historical data ([0154] The storage is not as a video segment or still-image frame(s), but as feature nomenclature, properties, classification/categorization, geolocation, time/date […] The signature will also have data related to vehicle inside and outside sensors, and human sensors as discussed in FIG. 22 and FIG. 24 and corresponding text; supported by [0186]); 
Examiner interprets the limitation “embedding” as “an ordered collection of numeric values, e.g., a vector or matrix of floating point or other numeric values, that represents an input” (as quoted from the specification para. [0041] of Applicant’s published application).
and providing the embedding as an input to a policy decision-making system that selects actions to be performed by the agent (Fig. 26b extract signature, training: update driving software; [0139] This can be used to make improvements in AV software so that the software becomes more alert (and possibly slow down the vehicle and/or use different types of sensors) in these locations).
The Examiner interprets in Krishnan, the AV software corresponds to “a policy decision-making system”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan, in view of Liu et al. (US 20180074200 A1) and herein after will be referred to as Liu.

Regarding claim 2, Krishnan teaches the method of claim 1. 
Krishnan also teaches wherein the current geolocation is a specific segment in a segment grid imposed on the environment (Fig. 30a and 30b road segments on grid).
While Examiner understands that the segments as taught in Krishnan are spaces, Krishnan does not explicitly disclose that the segments are voxels in a voxel grid.
However, in the same field of endeavor, Liu teaches a specific voxel (Fig. 1C voxel 110) in a voxel grid (Fig. 1C voxel grid 108) imposed on the environment ([0028] FIG. 1C depicts an example voxel grid that may be visualized as being formed around the example vehicle of FIG. 1A in a computerized three-dimensional representation of the space surrounding the example vehicle, in accordance with various embodiments).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the segment spaces as taught by Krishnan to incorporate the teachings of Liu to include a specific voxel in a voxel grid imposed on the environment, for the motivation to provide a more detailed representation of the environment, namely “a three-dimensional representation of the space surrounding the vehicle” (Liu [0039]).

Regarding claim 3, Krishnan, as modified, teaches the method of claim 2.
Krishnan also teaches wherein the geolocations in a vicinity of the current geolocation include the specific segment and a set of surrounding segment that surround the specific segment (Fig. 30a and 30b road segments on grid; Figs. 34-36 data stored in order of geolocations, segment 1, segment 2, segment N).
While Examiner understands that the segments as taught in Krishnan are spaces, Krishnan does not explicitly disclose that the segments are voxels.
However, in the same field of endeavor, Liu teaches voxels ([0028] FIG. 1C depicts an example voxel grid that may be visualized as being formed around the example vehicle of FIG. 1A in a computerized three-dimensional representation of the space surrounding the example vehicle, in accordance with various embodiments).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the segment spaces as taught by Krishnan to incorporate the teachings of Liu to include being voxels, for the motivation to provide a more detailed representation of the environment, namely “a three-dimensional representation of the space surrounding the vehicle” (Liu [0039]).

Claims 6-7, 9-10, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan, in view of Olabiyi (US 20190266516 A1) and herein after will be referred to as Olabiyi.

Regarding claim 6, Krishnan teaches the method of claim 1.
Krishnan does not explicitly teach wherein the policy decision-making system is an optimization-based planner.  
However, Olabiyi teaches a policy decision-making system that selects actions to be performed by the agent ([0018] The paths which are ranked highest variance factor (i.e., having the lowest difference between the model and the expert driver's actions) can be used for selecting a path to implement during autonomous driving)
wherein the policy decision-making system is an optimization-based planner (Fig. 2 adversarial learning system 170; [0045] The adversarial learning system 170, described herein, employs adversarial learning between a predicted path and an actual path to improve modeling of the navigation paths in autonomous driving; [0066] In this regard, the discriminator module 240 can improve the predicted paths)
based on historical data (Fig. 2 historical state information 260; [0045] As practically applied, the adversarial learning system 170 can produce a predicted path from an initial point (e.g., an origin) to a destination point (e.g., a destination) based on a first current state of the vehicle, first historical states of the vehicle and first context information.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the policy decision-making system as taught by Krishnan to incorporate the teachings of Olabiyi to include wherein the policy decision-making system is an optimization-based planner, for the motivation of improving the system by “allowing for constant improvement in autonomous driving” and by extension, “this will allow for improved handling and control during autonomous operation, less jerking or swerving and better obstacle prediction” (Olabiyi [0089]).

Regarding claim 7, Krishnan teaches the method of claim 1, 
Although Krishnan suggests a machine-learned neural network planner by disclosing in para. [0139] “helping in concurrent cross-learning and cross-training between peers”, Krishnan does not explicitly teach wherein the policy decision-making system is a machine-learned neural network planner.  
However Olabiyi teaches a policy decision-making system that selects actions to be performed by the agent ([0018] The paths which are ranked highest variance factor (i.e., having the lowest difference between the model and the expert driver's actions) can be used for selecting a path to implement during autonomous driving)
wherein the policy decision-making system is a machine-learned neural network planner ([0041] In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the policy decision-making system as taught by Krishnan to incorporate the teachings of Olabiyi to include wherein the policy decision-making system is a machine-learned neural network planner, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely utilizing “machine-learning neural networks”.

Regarding claim 9, Krishan, as modified, teaches the method of claim 7.
Krishnan also teaches wherein generating the embedding comprises: processing the obtained historical data using an AI sytem to generate historical data embeddings (Fig. 35 historical data embeddings; [0264] Evaluation by software can be carried out using schemes having a database of stored driving scenarios and responses and reactions, or by using an AI system; supported by [0272]), 
and for each geolocation in the vicinity of the current geolocation, combining each historical data embedding corresponding to the geolocation to generate a geolocation embedding for the geolocation; and combining the geolocation embeddings to generate the embedding (Fig. 36 each segment corresponds to a geolocation in the vicinity of the current geolocation – each combined into an array).  
Krishnan does not explicitly disclose that the AI system is an embedding neural network.
However, Olabiyi teaches an AI system comprises an embedding neural network ([0041] one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the AI as taught by Krishnan to incorporate the teachings of Olabiyi to include that the AI is an embedding neural network, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using embedding neural networks in AI systems”.

Regarding claim 10, Krishnan teaches the method of claim 1.
Krishnan does not explicitly teach: wherein providing the embedding of the historical data to a policy decision-making system comprises providing the embedding of the historical data as an input to a discriminator of the policy decision-making system.  
However, Olabiyi teaches providing the embedding of the historical data ([0014] Inputs to the system include states of the vehicle and context information […] The historical state includes past action(s) of the vehicle […] the context information includes data that relates to the vehicle's current environment (e.g., map data, sensor data, etc)
as an input to a discriminator of the policy decision-making system (Fig. 2 historical state information 260 is input into discrimination module 240 of adversarial learning system 170; [0075] The detection module 220 receives and formats the above described inputs to provide data to the discriminator module 240).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Krishnan to incorporate the teachings of Olabiyi to include XX, for the motivation of “allowing  for constant improvement in autonomous driving” and “incorporating expert human responses into driving models” (Olabiyi [0089]).

Regarding claim 15, Krishnan teaches the system of claim 14.
Krishnan does not explicitly teach wherein the policy decision-making system is an optimization-based planner.  
However, Olabiyi teaches a policy decision-making system that selects actions to be performed by the agent ([0018] The paths which are ranked highest variance factor (i.e., having the lowest difference between the model and the expert driver's actions) can be used for selecting a path to implement during autonomous driving)
wherein the policy decision-making system is an optimization-based planner (Fig. 2 adversarial learning system 170; [0045] The adversarial learning system 170, described herein, employs adversarial learning between a predicted path and an actual path to improve modeling of the navigation paths in autonomous driving; [0066] In this regard, the discriminator module 240 can improve the predicted paths)
based on historical data (Fig. 2 historical state information 260; [0045] As practically applied, the adversarial learning system 170 can produce a predicted path from an initial point (e.g., an origin) to a destination point (e.g., a destination) based on a first current state of the vehicle, first historical states of the vehicle and first context information.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the policy decision-making system as taught by Krishnan to incorporate the teachings of Olabiyi to include wherein the policy decision-making system is an optimization-based planner, for the motivation of improving the system by “allowing for constant improvement in autonomous driving” and by extension, “this will allow for improved handling and control during autonomous operation, less jerking or swerving and better obstacle prediction” (Olabiyi [0089]).

Regarding claim 16, Krishnan teaches the system of claim 14, 
Although Krishnan suggests a machine-learned neural network planner by disclosing in para. [0139] “helping in concurrent cross-learning and cross-training between peers”, Krishnan does not explicitly teach wherein the policy decision-making system is a machine-learned neural network planner.  
However Olabiyi teaches a policy decision-making system that selects actions to be performed by the agent ([0018] The paths which are ranked highest variance factor (i.e., having the lowest difference between the model and the expert driver's actions) can be used for selecting a path to implement during autonomous driving)
wherein the policy decision-making system is a machine-learned neural network planner ([0041] In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the policy decision-making system as taught by Krishnan to incorporate the teachings of Olabiyi to include wherein the policy decision-making system is a machine-learned neural network planner, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely utilizing “machine-learning neural networks”.

Regarding claim 17, Krishan, as modified, teaches the system of claim 16.
Krishnan also teaches wherein generating the embedding comprises: processing the obtained historical data using an AI sytem to generate historical data embeddings (Fig. 35 historical data embeddings; [0264] Evaluation by software can be carried out using schemes having a database of stored driving scenarios and responses and reactions, or by using an AI system; supported by [0272]), 
and for each geolocation in the vicinity of the current geolocation, combining each historical data embedding corresponding to the geolocation to generate a geolocation embedding for the geolocation; and combining the geolocation embeddings to generate the embedding (Fig. 36 each segment corresponds to a geolocation in the vicinity of the current geolocation – each combined into an array).  
Krishnan does not explicitly disclose that the AI system is an embedding neural network.
However, Olabiyi teaches an AI system comprises an embedding neural network ([0041] one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the AI as taught by Krishnan to incorporate the teachings of Olabiyi to include that the AI is an embedding neural network, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using embedding neural networks in AI systems”.

Regarding claim 19, Krishnan teaches the non-transitory computer storage media of claim 18.
Krishnan does not explicitly teach wherein the policy decision-making system is an optimization-based planner.  
However, Olabiyi teaches a policy decision-making system that selects actions to be performed by the agent ([0018] The paths which are ranked highest variance factor (i.e., having the lowest difference between the model and the expert driver's actions) can be used for selecting a path to implement during autonomous driving)
wherein the policy decision-making system is an optimization-based planner (Fig. 2 adversarial learning system 170; [0045] The adversarial learning system 170, described herein, employs adversarial learning between a predicted path and an actual path to improve modeling of the navigation paths in autonomous driving; [0066] In this regard, the discriminator module 240 can improve the predicted paths)
based on historical data (Fig. 2 historical state information 260; [0045] As practically applied, the adversarial learning system 170 can produce a predicted path from an initial point (e.g., an origin) to a destination point (e.g., a destination) based on a first current state of the vehicle, first historical states of the vehicle and first context information.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the policy decision-making system as taught by Krishnan to incorporate the teachings of Olabiyi to include wherein the policy decision-making system is an optimization-based planner, for the motivation of improving the system by “allowing for constant improvement in autonomous driving” and by extension, “this will allow for improved handling and control during autonomous operation, less jerking or swerving and better obstacle prediction” (Olabiyi [0089]).

Regarding claim 20, Krishnan teaches the non-transitory computer storage media of claim 18.
Although Krishnan suggests a machine-learned neural network planner by disclosing in para. [0139] “helping in concurrent cross-learning and cross-training between peers”, Krishnan does not explicitly teach wherein the policy decision-making system is a machine-learned neural network planner.  
However Olabiyi teaches a policy decision-making system that selects actions to be performed by the agent ([0018] The paths which are ranked highest variance factor (i.e., having the lowest difference between the model and the expert driver's actions) can be used for selecting a path to implement during autonomous driving)
wherein the policy decision-making system is a machine-learned neural network planner ([0041] In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the policy decision-making system as taught by Krishnan to incorporate the teachings of Olabiyi to include wherein the policy decision-making system is a machine-learned neural network planner, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely utilizing “machine-learning neural networks”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan, in view of Arquero et al. (US 20190111923 A1) and herein after will be referred to as Arquero.

Regarding claim 13, Krishnan teaches the method of claim 1.
Krishnan does not explicitly teach wherein obtaining the historical data comprises obtaining only historical data that was generated when one or more properties of a state of the environment match properties of a current state of the environment when the agent is in the current geolocation.  
However, Arquero teaches wherein obtaining historical data comprises obtaining only historical data that was generated when one or more properties of a state of the environment match properties of a current state of the environment when the agent is in the current geolocation ([0003] obtaining historical accident data that corresponds to the location of the vehicle under operating conditions that are similar to the one or more conditions of the vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Krishnan to incorporate the teachings of Arquero to include wherein obtaining historical data comprises obtaining only historical data that was generated when one or more properties of a state of the environment match properties of a current state of the environment when the agent is in the current geolocation, for the motivation of using the most relevant data that matches the current conditions of the vehicle such a weather, by extension making the system less at a risk of an accident.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200134494-A1 – Venkatadri discloses a neural network and a discrimator model

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        	
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662